ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s After Final Response under the AFCP program with Amendments and Remarks filed on 04/06/2021, which have been entered. As filed by Applicant: Claims 1-3 and 6-15 are pending. Claim 1 is currently amended. Claims 4-5 have been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Response to Arguments
3.	Applicant’s arguments, filed 04/06/2021, with respect to the rejection of claims 1-3 and 6-15 under 35 U.S.C. §103 as being unpatentable over Leskowicz (US 2007/0083998), in view of Bianchetti (US 2013/0005635), have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 


Allowable Subject Matter
4.	Claims 1-3 and 6-15 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over these closely related references, Leskowicz (US 2007/0083998) and Bianchetti (US 2013/0005635), for the reasons presented in Applicant’s Remarks filed on 04/06/2021.
In agreement with Applicant’s arguments, Leskowicz and Bianchetti, alone or in combination, fail to teach, disclose or reasonably suggest a powdered composition having the claim required combination of features: [1] at least about 50 weight percent of powdered oxidizing agent that is a sodium percarbonate, potassium percarbonate, and/or carbamide peroxide, [2] about 10 to 30 weight percent of a powdered buffering agent, and [3] an odor-modifying agent configured to neutralize a malodorous functional group of an odor molecule.

6.	This closely related reference was found during an updated search: Gupta et al. (US 2003/0199412 A1). 
Gupta teaches powder compositions having cleaning, disinfecting, and/or bleaching properties (see para. 0001) that contain an effective amount of an anionic surfactant, a fragrance composition (see para. 0009-0011), oxidizing compounds such as percarbonate salts (see para. 0047). Gupta teaches that the powder composition may further comprise from about 1% to 30% of a buffer substance to maintain a high pH of the generated cleaning solution (see para. 0049). Despite these similarities to the present invention, Gupta fails to teach or suggest including at least 50 weight % of a powdered oxidizing agent and including an odor-modifying agent that neutralizes a malodorous functional group of an odor molecule in the composition. Gupta also fails to provide any fair motivation to treat textiles with the powder composition (see para. 0007: use in cleaning kitchen and bathroom surfaces). Thus, Gupta clearly fails to teach or 

7.	There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Leskowicz, Bianchetti and/or Gupta to arrive at the claimed powdered pre-application composition as a whole with its required combination of features and methods for treating textiles with the same. Novel elements of the powdered composition are its high content (≥ 50 weight %) of powdered oxidizing agent combined with 10 to 30 weight % of powdered buffering agent and an odor-modifying agent (e.g. a molecular encapsulator compound). See para. 0025-0029 of the present specification for a description of “odor-modifying agents”.
One of ordinary skill in the art would not find the instantly claimed composition and method limitations to be obvious variants of the prior art teachings and other known powdered compositions for the treatment of odor and/or stains in textiles [claims 1-3, 7-10, 15] and methods for treating textiles with the compositions [claims 6 & 11-14].
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        May 11, 2021